Citation Nr: 0307917	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
pension benefits in an amount calculated as $2,808.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1941 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an unfavorable determination by the Committee on 
Waivers (Committee) at the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In January 2003, a hearing was held at the RO before the 
undersigned at which the appellant appeared and explained his 
contentions.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant has been in receipt of pension benefits for 
many years and is completely familiar with the income 
reporting requirements for the continued receipt of pension 
benefits.  

3.  The appellant was overpaid pension benefits from February 
through December 1997 in the amount of $2,808 due to the 
unreported receipt of countable income at that time.  

4.  The appellant's failure to timely report his receipt of 
countable income in 1997 was the result of bad faith on his 
part.  



CONCLUSION OF LAW

Entitlement to a waiver of the recovery of an overpayment of 
pension benefits in the amount of $2,808 is not established.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), is not applicable 
to a claim for waiver of a pension overpayment.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  However, the record 
does reflect that the RO has informed the appellant in this 
case of the evidence and information needed to substantiate 
the claim through letters and the statement of the case.  The 
record reflects that the facts in this case have been fully 
developed.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

Improved pension benefits are based upon countable annualized 
income, which must be below certain specified annualized 
income limits.  In addition, pension payments are reduced on 
a dollar-for-dollar basis below the established annual limit 
by the claimant's actual countable annual income.  
38 U.S.C.A. § 1521 (West 2002).  Payments of any kind from 
any source are countable as income for improved pension 
purposes unless specifically excluded by regulation.  
38 C.F.R. § 3.271.  

In the present case, it is not disputed that the appellant 
was overpaid VA pension benefits from February through 
December 1997 in the amount of $2,808 due to his receipt of 
unreported countable income, in the form of both earned and 
unearned income, which exceeded the applicable annualized 
income limits for that period of time even after 
consideration of allowable deductions such as medical 
expenses.  In other words, while he was paid pension benefits 
in the amount of $2,808 from February through December 1997, 
the appellant was not legally entitled to any pension 
benefits at all during that time period to due excessive 
income.  

The evidence of record demonstrates that the appellant has 
been in receipt of VA pension benefits since 1979, and that 
he is well acquainted with the legal requirement to report 
all income from any source to VA and also to timely report to 
VA any changes in his income in order to avoid being overpaid 
pension benefits based upon inaccurate income data.  He has 
been repeatedly informed of these reporting requirements in 
numerous letters from VA over the years.  He has also been 
paid pension benefits at the rate for a single veteran with 
no dependents since at least 1980, and he has never requested 
that a guardian or other fiduciary be appointed to administer 
his VA benefits for him.  

The appellant was overpaid pension benefits in January 1983 
in the amount of $305 due to his failure to timely report his 
receipt of Social Security benefits at that time.  His waiver 
request was denied because he was determined by the Committee 
to be materially at fault for the failure to timely report 
his receipt of additional income to VA.  

The appellant was again overpaid pension benefits in the 
amount of $9,648 due to his failure to report his receipt of 
more than $22,000 in wages in 1989, 1990, and 1991.  His 
waiver request was denied because he acted in bad faith in 
failing to timely report this countable income to VA, and 
this determination by the Committee was affirmed on appeal by 
the Board in a September 1996 appellate decision.  

In support of the present waiver request, the appellant 
testified that he did not understand the VA income reporting 
requirements and that his wife, who died in 1990, had always 
handled his financial affairs.  He said that he was not 
intentionally trying to unjustly enrich himself.  It should 
be noted that the appellant has never claimed VA benefits for 
a dependent spouse since 1980, and that the 1990 death of his 
"wife" as reported by the appellant at the hearing 
nevertheless occurred many years before the overpayment at 
issue in this appeal.  

A waiver of the recovery of an overpayment of benefits paid 
under the laws administered by VA can be granted if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness would 
not be against equity and good conscience.  38 C.F.R. 
§§ 1.962, 1.963.  "Bad faith" is defined as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).  

The evidence of record at the present time clearly shows that 
the appellant has had a lengthy experience with the VA 
pension program, and that he was clearly aware of the income 
reporting requirements despite his current denial of that 
fact.  Moreover, he had previously been assessed at least two 
overpayments based upon his failure to keep VA informed of 
the amount and current sources of his income, and his 
corresponding waiver requests had been denied due to his own 
material fault and, in the last instance, bad faith.  
Accordingly, based upon his prior experiences, he must have 
been aware of the likely consequences of his failure to 
timely report his receipt of additional income in 1997 to VA.  
His failure to report this 1997 income in a timely manner 
constitutes bad faith on his part which precludes any further 
consideration of his waiver request, including the question 
of financial hardship or other equitable factors.  

The Board has both noted and considered the fact that the 
appellant is currently more than 80 years old.  However, he 
has always been rated mentally competent to handle his own 
finances, there is no indication in the record that he is no 
longer competent to handle his own finances, and he has never 
requested that a guardian or other fiduciary be appointed to 
administer his financial affairs for him.  Thus, the Board 
has no reason to believe that he is not capable of 
understanding the legal obligation concerning the timely 
reporting of income information which accompanies the receipt 
of VA pension benefits.  


ORDER

A waiver of the recovery of an overpayment of pension 
benefits in the amount of $2,808 is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

